            Case 1:20-cv-00631-AWI-SAB Document 26 Filed 09/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     ROBERT JOHNSTON, et al.,                            Case No. 1:20-cv-00631-AWI-SAB
10
                    Plaintiff,                           ORDER CONTINUING SCHEDULING
11                                                       CONFERENCE
             v.
12                                                       (ECF Nos. 20, 25)
     FCA US LLC,
13
                    Defendant.
14

15          A mandatory scheduling conference is currently set for December 1, 2020. (ECF No.

16 20.) On September 14, 2020, the District Judge approved a stipulated request to extend the

17 briefing schedule on a pending motion to dismiss. (ECF No. 25.) The undersigned shall

18 continue the currently set scheduling conference to provide for additional time to adjudicate the

19 pending motion to dismiss.
20          Accordingly, the mandatory scheduling conference set for December 1, 2020, is

21 HEREBY CONTINUED to February 9, 2021, at 10:30 a.m. in Courtroom 9. The parties shall

22 file a joint scheduling report seven (7) days prior to the continued date.

23
     IT IS SO ORDERED.
24

25 Dated:      September 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
